787 F.2d 827
45 Fair Empl.Prac.Cas.  26, 40 Empl. Prac.Dec. P 36,141SOSO LIANG LO, Plaintiff-Appellant,v.PAN AMERICAN WORLD AIRWAYS, INC., and InternationalBrotherhood of Teamsters, Local 732, (I.B.T.),Defendants-Appellees.
No. 1015, Docket 85-7934.
United States Court of Appeals,Second Circuit.
Argued April 8, 1986.Decided April 9, 1986.

Soso Liang Lo, pro se.
Richard Schoolman, New York City, for defendants-appellees.
Before VAN GRAAFEILAND, WINTER and MINER, Circuit Judges.
PER CURIAM:


1
Appellant filed a charge of racial discrimination with the Equal Employment Opportunity Commission against defendant in 1978.  She received her Notice of Right to Sue on February 9, 1979.  However, she failed to bring an action within the next 90 days.  Having failed to initiate a timely action after the first Notice, appellant secured a second Notice of Right to Sue on November 30, 1979 and brought the present action in February, 1980.  The second Notice is concededly based upon a charge involving exactly the same facts as the first Notice.  We hold that whether the present action is time barred must be determined with reference to only the first Notice of Right to Sue.  Otherwise, the time limitations of 42 U.S.C. Sec. 2000e-5(f)(1) would be meaningless, because potential Title VII plaintiffs could evade those requirements simply by seeking additional Notices of Right to Sue whenever they pleased.    See Cleveland v. Douglas Aircraft Co., 509 F.2d 1027 (9th Cir.1975) (per curiam);  Dowdell v. Sunshine Biscuits, Inc., 90 F.R.D. 107, 115-16 (M.D.Ga.1981).


2
Because none of the other issues in this case are of any jurisprudential consequence whatsoever, we dispose of the remainder by summary order under our Rule Sec. 0.23.